EXHIBIT 10.19

 

AGREEMENT

 

AGREEMENT made and entered into as of the 1st day of June, 2015, (the
“Agreement”) by and between Memcine Pharmaceuticals, Inc. (the “Company”) and
Dr. Tony Vanden Bush, Ph.D. (“Consultant”).

 

WHEREAS, Company desires to retain the services of an expert to serve the
Company as Chief Scientific Officer; and

 

WHEREAS, Company believes that it is in the best interests of Company to utilize
the experience and services of the Consultant it is hereby:

 

AGREED, that the Company hereby retains the services of Consultant under the
following terms and conditions:

 

1. ENGAGEMENT. The Company agrees to engage the Consultant and the Consultant
agrees to serve as Chief Scientific Officer of the Company, which shall be
deemed a non-executive position.

 

2. TERM. The term of this Agreement shall be for a period of two years
commencing on the Closing of that certain Securities Purchase Agreement between
the Company and Spotlight Innovation Inc. dated May 29, 2015. Thereafter, this
Agreement may be extended, or his position modified to serve the Company on a
full time basis, by the mutual Agreement of the parties hereto. Said extensions
must be in writing, executed before the end of the initial term or any extension
thereof.

 

3. SERVICE. In connection with the terms of this Agreement the Consultant shall
perform those services normally associated with serving as independent
contractor of a company, which shall include, but not be limited to:

 

 

A.

Advancing the research of certain technologies under development by the Company;

 

B.

Working with the Board of Directors of the Company to formulate milestones for
the advancement of the Company’s technologies;

 

C.

Maintaining and storing existing equipment of the Company; and

 

D.

Consultant shall dedicate, on average, during the term of this Agreement, 10
hours per month on the business and affairs of the Company.

 

4. COMPENSATION. In exchange for the services rendered hereunder by the
Consultant, the Company hereby agrees to pay to the Consultant the following
during the term of this Agreement: One Thousand Five Hundred ($1,500) Dollars
per month during the term of this Agreement.

 

5. REPRESENTATIONS AND WARRANTIES OF THE Company. The Company represents and
warrants as follows:

 

A. The Company will cooperate fully and in a timely manner with the Consultant
to enable the Consultant to perform its obligations hereunder.

 

B. The execution and performance of this Agreement by the Company has been duly
authorized by the Board of Directors of the Company in accordance with
applicable law and the by-laws of Company.

 

 
1


--------------------------------------------------------------------------------




  

6. REPRESENTATIONS AND WARRANTIES OF CONSULTANT. The Consultant hereby warrants
and represents to the company as follows:

 

A. He has the authority to enter into this Agreement and perform its obligations
hereunder in the time and manner contemplated.

 

B. He has the requisite skill and experience to perform the services and to
carry out and fulfill his duties hereunder.

 

C. Consultant, during the longer of: the term of this Agreement and the period
of his ownership of stock in the Company and for a period of one (1) year
thereafter: (i) shall not enter into, as an employee, owner, consultant,
investor or in any other capacity, the same field of business as the Company had
been engaged in during the period of his stock ownership or at the time of his
divestiture; (ii) shall not attempt in any manner to persuade any customer,
client, supplier, licensee or other business relation of the Company to cease to
do business or to reduce the amount of business that such entity has customarily
done or contemplates doing with the Company; (iii) shall not employ or attempt
to employ any person who is in the employ of the Company within the twelve (12)
months prior to such divestiture; or (iv) not solicit or divert (or attempt to
solicit or divert) business of any customer or client of the Company in the
areas of products or services of the type usually provided by the Company for
any such customer or client.

 

D. The Company may provide Consultant with information which is nonpublic,
proprietary to the Company, or about a potential business opportunity, which may
include contact names, financial data, and business plans (collectively, the
"Material"). Consultant agrees as follows: The Material will be used solely for
the purpose of performing the services hereunder. The Material will be kept
strictly confidential and will not be disclosed in whole or part to any other
person, except Consultant may disclose the Material or portions thereof to those
of the Company’s directors, officers, employees and legal and financial advisors
(the persons to whom such disclosure is permissible being collectively called
"Representatives") who need to know such information for the purpose of
performing the services hereunder (it being understood that those
Representatives will be informed of the confidential nature of the Material and
will agree to be bound by this Agreement). Consultant will not otherwise use the
Material in any manner in contravention of any of the terms of this Agreement or
in any manner that is detrimental to the interests of the Company. In the event
that Consultant become legally compelled to disclose any of the Material,
Consultant shall provide the Company with prompt prior written notice of such
requirement so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the terms of this Agreement. In the event
that such protective order or other remedy is not obtained, or the Company
waives compliance with the provisions hereof, Consultant agrees to furnish only
that portion of the Material which it is advised by written opinion of counsel
is legally required and we shall exercise reasonable efforts to obtain assurance
that confidential treatment will be accorded such portion of the Material. The
term "Material" does not include any information which (i) at the time of
disclosure or thereafter is generally available to and known by the public, (ii)
Consultant can demonstrate was already in his possession prior to its receipt
from the Company, or (iii) is obtained by Consultant on a non-confidential basis
from a source other than the Company, provided that such source is not and was
not bound by any duty of confidentiality to the Company. The term "person" as
used in this Agreement will be interpreted broadly to include, without
limitation, any company, partnership, entity or individual. Upon request,
Consultant will promptly return to the Company all copies of the Material in his
possession, and will destroy all copies of any analyses, compilations, studies,
notes or other documents prepared by him or for his use containing or reflecting
any Material. Without the prior written consent of the Company, Consultant will
not disclose to any person any of the terms, conditions or other facts with
respect to any possible transaction involving the Material, including the status
thereof.

 

 
2


--------------------------------------------------------------------------------




  

E. During the term of this Agreement and for a period of one (1) year following
the termination of this Agreement, the Consultant shall not: (i) enter into, as
an employee, owner, consultant, investor or in any other capacity, the same
field of business as the Company is engaged in; (ii) attempt in any manner to
persuade any customer, client, supplier, licensee or other business relation of
the Company to cease to do business, or to reduce the amount of business that
such entity has customarily done or contemplates doing with the Company; (iii)
employ or attempt to employ any person who is in the employ of the Company
within the twelve (12) months prior to such date; or (iv) solicit or divert (or
attempt to solicit or divert) business of any customer or client of the Company
in the areas of products or services of the type usually provided by the
Corporation for any such customer or client. The provisions of this Section
shall not prevent the Consultant from entering into other business ventures that
do not compete with the Company’s business.

 

7. NON-EXCLUSIVE SERVICES. The Company understands that the Consultant is
currently providing certain the Consultant services to other individuals or
companies and the Consultant shall not be prevented or estopped from rendering
such services or services of the same or similar nature required under this
Agreement, to any other individual or entity. Furthermore, the Consultant
understands and agrees that the Company shall be entitled to retain other
persons or entities to provide services of the same or similar nature to Company
as those provided here-under by the Consultant. Notwithstanding the foregoing.

 

8. ALLOCATION OF TIME AND ENERGIES. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of his duties hereunder. The
Consultant shall diligently and thoroughly provide the services required
hereunder. Although no specific hours-per-day requirement will be required, the
Consultant and the Company agree that the Consultant will perform the duties set
forth herein above in a diligent and professional manner, in an average of 10
hours per month. It is explicitly understood that the Consultant’s performance
of its duties hereunder will in no way be measured by the price of the Company's
common stock, nor the trading volume of the Company's common stock.

 

9. NOTICES. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the respective address of each party. Either party may change the
address to which notices for it shall be addressed by providing written notice
of such change to the other party.

 

10. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any Company which may acquire all or substantially all of the
Company's assets and business or into which the Company may be consolidated or
merged.

 

11. APPLICABLE LAW. This Agreement shall be exclusively governed by, construed
and enforced by the laws of the State of Iowa without giving effect to the
principals of conflict of law. The parties agree that Polk County, will be the
exclusive venue of any dispute and will have exclusive jurisdiction over all
parties.

 

12. OTHER AGREEMENTS. This Agreement supersedes all prior understandings and
Agreements between the parties. It may not be amended orally, but only by a
writing signed by parties.

 

13. HEADING. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 

 
3


--------------------------------------------------------------------------------




  

14. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the instrument.

 

15. STATUS AS INDEPENDENT CONTRACTOR. The Consultant’s engagement pursuant to
this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer or employee of the other. The
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by the Consultant and the Company shall have no responsibility
or duties regarding such matters. Neither the Company nor the Consultant
possesses the authority to bind each other in any Agreements without the express
written consent of the entity to be bound.

 

16. WAIVER. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

Consultant

 

 

 

 

By: 

 

 

 

Dr. Tony Vanden Bush, Ph.D. 

 

 

 

 

Address: 

 

 

 

 

 

 

 

 

 

 

 



Memcine Pharmaceuticals, Inc.

 

 

 

 

By: 

 

 

 

Cristopher Grunewald, President 

 

 

 

 

Address: 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

